s/A}W“

Ca__Se 4:19-cv-00120-.]ED-FHl\/| Document 2 Filed in USDC ND/OK on 03/05/19 Page 1 of 22

 

lN THE UN|TED STATES DlSTRlCT COURT
FOR THE NORTHERN DlSTRlCT OF OKLAHOMA RECEMD
MAR 0 5 2019

RONALD G. WADE, JR- Mark c. Mccam, clerk

U.S. DlSTRlCT COURT

 

)
)
Plaintiff )
)
v. ) 0 JED ' FHM

) 1 9 CV 1 2 .

(1) C|TY OF TULSA ) Case No.

(2) DON DERAMUS, individually and in his )

official capacity ) JUR¥ TR|AL DEMANDED
)

COMPLA|NT FOR DAMAGES

 

(Violation of Civil Rights, Negligence, Governmental Tort Claim)
|NTRODUCTlON

ln the afternoon of May 9, 2017, Plaintiff Ronald G. Wade, Jr had just started the
lawnmower when his backyard was swarmed by Tu|sa PD and Jenks PD. lt was 4-5 officers
and the Plaintiff believes all guns were drawn and on display. The ochers were yelling “get
your hands up”, so the Plaintiff raised his hands Through no intent on the Plaintist part, the
Plaintiff's hands started to drop and the Ocher known as Don Deramus went locked and
loaded 8” from the center mass above the skull.

The Plaintiff was wearing an old t-shirt, shoes and shorts, is 62 and represented no threat,
but Defendant Deramus made it clear, give him a reason to pull the trigger and he would.

Afew days prior the Plaintiff had received a call from Ofticer Deramus, insisting the Plaintiff
had threatened bodily harm to the family of Tu|sa Attorney Jason A. Robertson, whom is
known as a pathological liar. lt was a very contentious discussion, as the Plaintiff does not
ever threaten violence.

The Plaintiff had designed a RewardlBounty Poster for an Open Record, including

Robertson's picture. The poster would be considered libelous, but not threatening and libel

lrr/ SWM

Ca__Se 4:19-cv-00120-.]ED-FHl\/| Document 2 Filed in USDC ND/OK on 03/05/19 Page 2 of 22

has to prove the felony allegations wrong and Robertson could not do that. The poster
appeared to be an item of contention for OfFlcer Deramus and the Plaintiff was concerned
enough about the over-exuberance of Ofticer Deramus, the Plaintiff took a copy of the
RewardlBounty down to Jenks PD. Several officers viewed the poster in committee and the
deputy returned and assured me l would not be arrested in Jenks. The Reward/Bounty is
also a part of a Court Record, and it is assumed direct threats of bodily harml do not get read
into the record.

This very Court has it's own copy of a news release and the poster art. Both were read into
the record, on 18CV-102-GKF-FHN|, adjudicated by Judge Gregory Frizzell. The efforts of the
plaintiff are injected with “wry humor", but no threats of violence. ¥0u either have that
propensity or not.

The Plaintiff was whisked into thcer Deramus's auto and repeatedly asked Officer
Deramus:

A.l What did I do?
B.I Where am l being taken, as l did not threaten bodily harm?
C.l Can | see the paperwork?
Ofl'"\cer Deramus responded with similar words, that conveyed the same meaning, in that
the response was consistently:
A.l He warned me.
B.I l don't need to know.
C.l l don't need to see the paperwork.

The Plaintiff and OfFlcer Deramus arrived at Tu|sa Center for Behavioral Health (TCBH), so
the Plaintiff had the answer on (B). As thcer Deramus was pulling the papers off his
clipboard, the Plaintiff again asked, could l have a copy? Since others were present, OfFlcer

Deramus responded “no”.

Ca§e 4:19-cv-00120-.]ED-FHl\/| Document 2 Filed in USDC ND/OK on 03/05/19 Page 3 of 22

The Plaintiff was clueless and refused all requests for cooperation and divulging Private
personal information and repeatedly asked, what am l accused of? Dr. Smith finally permitted
the Plaintiff to read the Peace Officer‘s Statement For Protective Custody (Exhibit #1), as
sworn to by Ocher Deramus. The Plaintiff immediately spotted these extremely inflammatory
words, buried in the middle:

"Ron Wade began to sent Robertson emails that stated he knows where
Robertsens lives and what his famin looks likes like."

The Plaintiff ended up spending 34 days wrongfully confined to mental wards and not only
lost his freedom, but had his life shattered and business destroyed because Deramus
knowingly, inserted the above threat, so the Plaintiff could be picked up under 43A O.S. § 1-
103, as representing a clear threat to the well being of Nlr. Robertson and his family.

Officer Deramus, while abusing the powers invested in him, initiated an Emergency lVlental
Health Detention, knowing the Plaintiff did not make a threat of- bodily harm. ln fact, Officer
Deramus, refused all requests to see the "probable cause" paperwork and didn't bother with a
copy of the email indicating an assault on Robertson's family was imminent The threat is very
specific and inflammatory, yet Officer Deramus didn't bother with a copy. He included the
RewardlBounty as evidence, but forgot to get the actual threat, This clearly indicates
premeditation, as Oft"icer Deramus feared the Plaintiff reading the falsified threat in his
presence. thcer Deramus wanted the Plaintiiff to feel his power and control as an Oft“icer.

Furthermore, throughout the 22 days in detention, the Plaintiff was unable to obtain a copy
of Ofticer Deramus's affidavit and so the Defendant was trapped in a Mental Health Ward
trying to defend against threats the Plaintiff never made, but more importantly was denied the
right to defend against the charges as the Plaintiff had no means to understand what he was

even charged with.

Case 4:19-cv-OOi20-.]E[_)-FH_I\/| Document 2 Fi|e_d in USDC ND/OK on 03/05/19 Page 4 of 22
Throughout this false impnsonment, the Plaintiff made clear to all Doctor's, “if l made the

threat, get a copy and l will go through all the therapy you want”, but the Plaintiff never made
any threat of harm and nobody can produce a single emai| where the Plaintiff represented a
physical danger to Mr. Robertson, beyond a threat to have him jailed..

ln fact, in a different legal proceeding, Robertson was asked by the Supreme Court, State
of Oklahoma, to respond to a lVlotion over Disbarment, over a total of 23 threats of bodily
harm and Robertson produced a lot of wordsl but no words that qualified for an Emergency
Detention or representing a threat of bodily harm, let alone the specific threat alleged by
Officer Deramus, The law doesn't allow Oflicer Deramus to supply different words, he needs
these words, for probable cause to exist
"Ron Wade began to sent Robertson emails that stated he knows where Robertsens
lives and what his family looks likes like. "

Furthermorel failure to provide copies of probable cause, including the threats, forced the
Plaintiff into an adversarial relationship with the Psychiatrists that held the key to the Plaintiffs
freedom, which in turn caused the Plaintiff to acquiescence before the Judge, as if guilty. The
Plaintiff, after two weeks, was not going to protest innocence The Plaintiff had learned first
hand, best not to make waves and everybody is protests innocent in a mental ward.

The Plaintiff ultimately was forced to create a false trauma, over the Plaintiff‘s recent
divorce, so the Plaintiff could be successfully “fixed” by Psychiatrist Dr. Ann Bliss, whom also
got sucked into the pathological lies of Mr. Robertson,

The crimes of these Defendant’s exceed heinous, malicious and represent the highest level
of depravity, as human beings. The Plaintiff was not only falsely imprisoned, he was denied
access to the very paperwork the Plaintiff needed to have his day in court, and to get out of

mental health custody.

Ca§e 4:19-cv-00120-.]ED-FHl\/| Document 2 Filed in USDC ND/OK on 03/05/19 Page 5 of 22

There was a singular intent behind these events and it was to destroy the Plaintiff to
eliminate Mr. Robertson's exposure on a felony document tampering charge.

Everything the Plaintiff has ever done is in pursuit of a fair day in Court, free from
pathological lying from a corrupt beyond redemption attomey.

JUR|SD|CT|ON AND VENUE

The acts and omissions which are the subject of this action occurred in the Central District
of Ok|ahoma.

Jurisdiction is conferred by 28 U.S.C.§ 1343, which provides for original jurisdiction of this
Court in suits authorized by 42 U.S.C. § 1983, to redress the deprivation under color of state
law, statute, ordinance, regulation, custom, or usage of any right, privilege or immunity
secured by the Constitution of the United States or by any act of Congress providing for equal
rights of citizens or all persons within thejurisdiction of the United States.

Plaintiff further invokes the supplemental jurisdiction of this Court to hear and decide claims
arising under state law. 28 U.S.C. § 1367.

Plaintiff’s action for damages is authorized by: (1) 42 U.S.C. § 1983 which provides for
redress of the deprivation under color of any statute, ordinance, regulation, custom or usage
of any state or territory of any rights, privileges, or immunities secured to all the citizens or
persons within the jurisdiction of the United States; (2) The Fourteenth and Fourth
Amendment to the Constitution of the United States; (3) Other provisions of law, either federal
or state, which are unknown to the Plaintiff at this time but may be ascertained as further facts
are known through discovery; (4) 42 U.S.C. § 1988, which authorizes Plaintiffs’ application for
attorney fees and provides that a court may award attorney fees as part of costs in any action
or proceeding to enforce a provision of 42 U.S.C. § 1983. (5) The Ok|ahoma Governmental
Tort Claims Act, 51 Ok|a. Stat. §§ 151 et seq.

Venue is proper because all Defendants reside in the Central District of Oklahoma and a

Case 4:19-cv-00120-.]ED-FHl\/| Document 2 Filed in USDC ND/OK on 03/05/19 Page 6 of 22

substantial part of the events giving rise to the causes of action occurred in the Central
District of Ok|ahoma. Venue is proper under 28 U.S.C. § 1331.
PART|ES

Plaintiff at all times material to this complaint was a resident of the State of Ok|ahoma and
resides in Jenks, Oklahoma, Tu|sa County, within the Central District of Ok|ahoma.

Defendant Don Deramus was at all times relevant to this complaint a resident of the
Central District of Ok|ahoma. During the events reflected herein, Officer Deramus worked for
the Tu|sa Police Department, Tu|sa, Ok|ahoma. Defendant Deramus performed tasks - such
as gathering evidence, interviewing witness, and trying to amass sufhcient false evidence to
justify mental health detention - which is not within the core peace officer function. thcer
Deramus only has qualified immunity for actions which are within the core peace officer
function and - since fabricating evidence and suppressing exculpatory and inculpatory
evidence were established constitutional violations, well prior to the case contained herein -
Defendant is entitled to no protection from that qualified immunity. Officer Deramus is sued
in his individual capacity and in his ofhcial capacity

Defendant City of Tu|sa is a municipality, which at all times relevant to this complaint was
officed in Tu|sa, Ok|ahoma. k

FACTUAL ALLEGAT|ONS

At the beginning of l\/lay, 2018 the Plaintiff received a phone call from TPD Officer Don
Deramus. ln the continuing escalation between the Plaintiff and Tu|sa Attorney Jason A.
Robertson, over felonies committed by Mr. Robertson, Officer Deramus called and accused
the Plaintiff of threatening bodily harm to Mr. Robertson's family.

lt was a contentious discussion, as the Plaintiff does not threaten physical violence for any
reason, and the only parties in need of Police Services, were lVlr. Robertson, Judge Pace and

Judge Nlusseman.

Case 4:19-cv-00120-.]ED-FHl\/| Document 2 Filed in USDC ND/OK on 03/05/19 Page 7 of 22

The Plaintiff was concerned enough, to go down to the Jenks PD and show them the
innocuous $200 RewardlBounty Poster for an Open Record. The poster was reviewed in
committee, and Jenks PD assured the Plaintiff, arrest would not occur in Jenks, and the
Jenks PD stated the Plaintiff had violated no laws. The Plaintiff then left Officer Deramus a
phone message about what the Jenks PD had stated, while also reiterating the Plaintiff made
no threats and the Plaintiff did not want to get crossways with TPD. This was a reconcilatoryy
message, to mitigate the tone of our earlier conversation

On May 9, 2018, and according to the testimony of Mr. Robertson, N|r. Robertson was
contacted by Nlr. Tom Cooper, President of the Warren Foundation, and according to
Robertsonl Mr. Cooper stated Robertson's life was in peril.

Later the afternoon of lVlay 9“‘,`the Plaintiff had just started the lawnmower, when he was
surrounded by 4-5 ochers with guns drawn. The Plaintiff raised his hands and by natural
inclination, they started to drop. Officer Deramus, then went locked and loaded 8” above the
top of the Plaintiff's head. Officer Deramus chose the locked and loaded position, where
center mass would be through the top of the sku|l, traveling straight down through the body. lf
an Officer wants to intimidate a citizen you would use the manly stance of elevating your
hands well above a senior citizen's skull and pointing straight down.

thcer Deramus quickly cuffed the Plaintiff, and whisked the Plaintiff into his car. The
Plaintiff requested an explanation and if the Plaintiff was going to jail? Officer Deramus
insisted the Plaintiff did not need to know and that Deramus had warned the Plaintiff, about
threatening family. The Plaintiff denied the allegations and repeatedly asked why the Plaintiff
was being detained and where was the Plaintiff being taken? The response every single time

was the Plaintiff does not “need to knoW’ and the Plaintiff could not see the paperwork.

Case 4:19-cv-00120-.]ED-FHl\/| Document 2 Filed in USDC ND/OK on 03/05/19 Page 8 of 22

thcer Deramus did not appear to know it is customary to allow citizen's to see the charges
against them and it was required by law he abused for Protective Custody, in this specific

instance as 43A O.S. § 5-207 (OSCN 2019):

(C) The officer shall give a copy of the statement to the person or the person ’s
attorney upon the request of either.

Officer Deramus, repeatedly stated the Plaintiff did not “need to know” and that the Plaintiff
would know when the Plaintiff got there. Furthermore, Officer Deramus kept insisting, he
doesn't make mistakes and as far as he was concerned the Plaintiff threatened family. lt did
not seem to matter whether the Plaintiff was actually innocent The Plaintiff denied the
allegations vehemently and repeatedly asked to see the paperwork Every request was
denied.

The Plaintiff and Officer Deramus, arrived at Tu|sa Center for Behavioral Health (TCBH)
and as Officer Deramus was pulling the drop-off paperwork from his clipboard, the Plaintiff
again asked to see the detention papers, and as medical personnel were within earshot,
Officer Deramus responded with a simple “no”.

Officer Deramus left and the Plaintiff was uncooperative and refused to divulge private
information. Dr. Smith, the intake doctor, would ask questions and the Plaintiff would refuse to
answer, standing on Privacy and HlPAA, and kept asking “why was the Plaintiff was in
custody’"? Dr. Smith didn't appear to understand the Officer Deramus Statement and so

relented and allowed the Plaintiff to read the top page, which was the sworn Peace Officer's

Statement For Protective Custody. (Exhibit #1).

Although, disguised in bunch of confusing nonsense, these words had been inserted in
order to meet the requirements of Emergency Custody under Oklahoma 43A O.S. § 1-103
(OSCN 2019)'.

Ca_se 4:19-cv-00120-.]ED-FHl\/| Document 2 Filed in USDC ND/OK on 03/05/19 Page 9 of 22

"Ron Wade began to sent Robertson emails that stated he knows where Robertsens
lives and what his family looks likes like."

The Plaintiff stood up and informed Dr. Smith he would speak no further until the email was
produced and went into the next room and lay on a bench. lt should be noted that Dr. Smith
had just had his nose broken by a combative patient and was wiping blood the whole time.

After an hour or so, the Plaintiff was collected by a big guy named Heath, who indicated it
was best to be willingly escorted. The Plaintiff was then taken into the captivity of the inner
ward..

The Plaintiff sat in a chair in the hall the first night, refused to eat and refused to cooperate
in any therapy or intake until the emailed threat was produced. The Plaintiff understood a
threat of danger had to be present, for probable cause to exist The hunger strike lasted 3
days, and then the Plaintiff realized the futility in not eating. The Plaintiff lost 16 lbs in 6 days
before being transferred to Laureate Psychiatric Clinic.

The Plaintiff was adversariall but not threatening and would accost the Doctors to ask if
they had the email, so the Plaintiff could begin therapy for making a threat upon the life of
another. The Plaintiff refused to talk for most of the time, but on about the 4th day, the Plaintiff
saw the RewardlBounty Poster on the clipboard of a Doctor. The Plaintiff asked if that's why
the Plaintiff was being held and the Doctor replied “l don't even know what it represents".
Nobody seemed to understand the basis for custody as the Plaintiff was not considered
homicidal at TCBH.

The Plaintiff had a standing offer, produce the email and | will go through therapy for
making a threat and then forgetting the Plaintiff made a threat The Plaintiff had already asked

his daughter to search his Gmail for the words alleged, and as expected there were none.

Cas_e 4:19-cv-00120-.]ED-FHl\/| Document 2 Filed in USDC ND/OK on 03/05/19 Page 10 of 22

Although Robertson could not produce the threat for Protective Custody for Deramus or
anyonel for that matter, on May 11, 2017, Robertson appeared before Judge lV|artha Rupp
Carter and added 22 more threats of bodily harm. A temporary Restraining Order was issued
by Judge Carter, whom had previously denied the Plaintiff's attempt to get a restraining order
as Robertson had stalked down his ex~wife's brand new unpublished address, so he could
harass her with certified mai|, knowing the Plaintiff had taken her out of the case, due to his
criminal conduct Judge Carter then recused, as she should have before issuing the
temporary order.

On May 15, 2018 the Plaintiff's insurance carrier Community Care, insisted the Plaintiff be
transported to Laureate Psychiatric Clinic. The Plaintiff believes he was scheduled to be
released, until insurance intervened. Since Judge Pace is the “in house” Judge at TCBH, she
had the good sense to recuse.

n Laureate employed a less restrictive phone policy and admittedly the Plaintiff called lVlr.
Robertson's work phone and a partner's phone, and left a message. The message was
simple “the Doctor's want to see the emaill so the Plaintiff could begin therapy”. The Plaintiff
also tried to contact Officer Deramus to get the email. The Plaintiff could make no progress on
therapy

On lVlay 16, 2018, Dr. Ann Bliss, Psychiatrist with Laureate informed me, l could only make
calls in the presence of an employee The Plaintiff inquired as to why, and it was indicated Dr.
Bliss had received a call from a partner at Pierce, Couch, Hendrickson, Baysinger & Green
and he had complained

The Plaintiff informed Dr. Bliss, the Plaintiff just wanted the email, so the Plaintiff could
begin therapy Later that same day, the Plaintiff was served with the Restraining Order from

May 11, 2018, and Dr. Bliss handed the Plaintiff other papenivork simultaneously The Plaintiff

did not understand what had happened, until much later.

Case 4:19-cv-00120-.]ED-FHl\/| Document 2 Filed in USDC ND/OK on 03/05/19 Page 11 of 22

At this point, and throughout this ordeal, the Plaintiff did not have a complete copy, of the
the “probable cause” affidavit The call from the partner, was promoting Robertson's falsified
assertionsl and Dr. Bliss was given the impression, l made the 22 threats of bodily harm,
while in Laureate. The Plaintiff was deemed homicidal, but was allowed to go to the pool and
participate in all extracurricular activities Dr. Bliss did not treat the Plaintiff as homicidal and
had been mislead.

lt was around the 18“‘ day of false imprisonment that the Plaintiff realized the only hope of
getting out was to give Dr. Bliss a trauma, so she could “fix” the Plaintiff. The Plaintiff could
not go through therapy for homicidal impulses, when they did not exist By that time, the
Plaintiff had asked that a perceptive RN named Laura, to sit in on all future sessions, as Dr.
Bliss lacked direction on what disorder the Plaintiff suffered from.

On or about l\llay 29“‘, in a session between the Plaintiff, Dr. Bliss and RN Laura, the
Plaintiff betrayed his ex-wife and made her a villain in the divorce, The Plaintiff created a non-
existent trauma and brought enough dirt in, to elicit tears. The three of us shared hugs and l
was released May 31, 2018, after 22 days. lV|ost other patients were out in 3, but l never quit
protesting my innocence and nobody seemed to know what to treat the Plaintiff-for. lt was
consistently believed that Officer Deramus had a lawful reason, for picking me up-

Due to this Court Commit the Plaintiff was under the Court's Jurisdiction for one year. The
Plaintiff's first outpatient appointment with Counseling & Recovery Services was June 6,
2018. |n a misguided attempt to assert the Plaintiff's rights, the Plaintiff refused to fill out
paperwork, but did agree to go through therapy The Plaintiff was informed no paperwork,
means no therapy by the therapist Gera|d. Gerald agreed to notate the Plaintiff presented for
therapy

On `June 8, 2018,` the Plaintiff was picked up by County Deputies and transported to TCBH

for re-indoctrination, due to non compliance with the treatment plan. At this point, the Plaintiff

Case 4:19-cv-00120-.]ED-FHl\/| Document 2 Filed in USDC ND/OK on 03/05/19 Page 12 of 22

still only had one page of the secret "probable cause” paperwork and believed there to be
only one legal proceedingl that originated from the efforts of Officer Deramus.

As the Plaintiff leamed, Dr. Bliss had executed a 3rd legal proceeding, off of the original
threat, manufactured by Officer Deramus.

Due to these events, the Plaintiff spent an additional 12 days at TCBH. The Plaintiff went
through no therapy during this period and the Doctor's would simply apprise the Plaintiff of
when a Special Judge would be available, as Judge Pace had recused again.

The Plaintiff was scheduled to appear before Judge Dreiling on June 13, 2018, when
Community Care became involved again. According to TCBH, they changed the discharge
paperwork to Laureate, and could not redo in time for the Plaintiff to appear. lt took a week to
get Judge Dreiling back and the Plaintiff was released one week later on June 20, 2018.

The Plaintiff's first outpatient therapy appointment was June 22, 2018. The intake
psychologist was Gerald and Gerald diagnosed the Plaintiff as having no disorder. Next the
Plaintiff had an appointment with Vicky, whom informed Gerald, there had to be a diagnosis
for the system to accept the report, so they agreed on unknown mood disorder, which was the
mildest.

On June 25“‘ the Plaintiff had an appointment with CRS Dr. Bruce Pioxotto, whom
immediately took the Plaintiff off-all psychiatric medications According to Dr. Peixotto, he did
not want the Plaintiff taking psychiatric medication that wasn't needed.

With all the controversy on the above going on, lVlr. Robertson went before a new Judge
and swore to the same 22 threats, even though he had admitted to the Supreme Court he had
hyperbole, but not a single threat similar to the one above. This occurred December 4, 2018
and is a clear reflection of pathological lying and that l\/lr. Robertson needs to spend his life in

prison for making victims out of everyone he lied to.

Case 4:19-cv-00120-.]ED-FHl\/| Document 2 Filed in USDC ND/OK on 03/05/19 Page 13 of 22

FACTUAL ALLEGAT|ONS ON BLOOD DlSORDER

During the three mental ward stays, the Plaintiff was put on the psychiatric drug Depakote
and taken off, 3 different times. On November15, 2018, the Plaintiff called an ambulance to
be transported to the hospital for having waves of pain, with no distress and a general
inexplicable physiological state, including visual occlusion, as if seeing through prisms. The
hospital checked the Plaintiff out, and indicated they could find nothing wrong.

On November 16, 2018, an RN with St. Francis, called and informed the Plaintiff his
Va|proic Acid Level was not measurable and the Plaintiff should immediately contact his
Primary Physician. The 3 days prior to the hospital visit, had been miserable, including the
Plaintiff's fear of driving with the visual occlusion. The blind spot was in the center and the
Plaintiff could only see the peripheral.

Va|proic Acid and Depakote are one in the same and Depakote is prescribed to increase
therapeutic levels to prevent seizures

The Plaintiff had been in a three day seizure “aura" and the Plaintiff was attempting to
seizure. The Plaintiff would want to drop to the floor and writh in agony without agony There
were at least 4 waves on the walk to the restroom alone and then itjust stopped and went
away.

The Plaintiff was fortunate to have Depakote on hand, and immediately went back on
Depakote for a fourth time, but now for a rare blood disorder, originating from the actions of
Officer Deramus.

On l\llay 30 the Plaintiff's Depakote was 77.2 against therapeutic levels of 50-100, on
November 15, 2018 it was immeasurable, on December 4, 2019 it was immeasurable, and
on December 14, 2018 it was <12.5. The Plaintiff had normal Depakote readings before the

incidences reflected herein.

Cas*e 4:19-cv-00120-.]ED-FHl\/| Document 2 Filed in USDC ND/OK on 03/05/19 Page 14 of 22

This makes this crime even more heinous in nature, as the Plaintiff now has a rare blood
disorder and the Doctor's agree l was probably attempting to seizure as the natural inclination
of the body is to drop to the floor. |f l begin to actually seizure, the Depakote and other anti-
seizure medications will be increased As the Plaintiff attempted to seizure, the Plaintiff now
has a seizure disorder, in addition to a rare blood disorder,

FlRST CAUSE OF ACTlON
(Violation of Civi| Rights 42 U.S.C. § 1983)
(Plaintiff against Don Deramus)

 

Plaintiff hereby incorporates by reference, each and every allegation, contained in the
preceding paragraphs as if fully set forth herein.

At all times material to this complaint, Defendant Deramus was acting under color of law in
violating the Plaintiff's Constitutional Rights, as herein alleged, under the Fourth and
Fourteenth Amendments to the Constitution of the United States. The Fourth and Fourteenth
Amendments are made applicable to the States pursuant to 42 U.S.C. 1983.

Plaintiff was deprived of rights, privileges, and immunities secured to him by the
Constitution of the United States and laws enacted thereunder, when Defendant Deramus
detained the Plaintiff without probable cause, fabricated and manufactured evidence and
refused to provide the Plaintiff a copy of the evidence in his possession, as required under
Ok|ahoma Law. The Plaintiff spent a total of thirty four days falsely imprisoned, as Doctor's
tried to determine exactly what was wrong with the Plaintiff.

Officer Deramus was motivated by bad faithl in that Officer Deramus felt the Plaintiff had
disobeyed his order of never using the word family, and had a preference and predilection to
falsify the evidence, to demonstrate that the Plaintiff was guilty Defendant knew the truth as
he committed these atrocities against the Plaintiff.

Plaintiff has a constitutional right to be free of unreasonable seizure, made without

Cas_e 4:19-cv-00120-.]ED-FHl\/| Document 2 Filed in USDC ND/OK on 03/05/19 Page 15 of 22

probable cause, and also seizures containing falsified statements to meet the minimum
statutory requirement for Emergency Protective Custody, by indicating a danger to others,
when no such danger existed.

Furthermore, the Plaintiff has a constitutional right of due process to a fair trial and freedom
from unlawful detention, wherein the the investigating officer cfa complaint has assisted
private citizens in taking the American Citizen “ofl” the streets, lacking probable cause.

Therefore, the Defendants, and each of them, are liable to the Plaintiff under 42 U.S.C.

1 983.

ln acting as alleged herein, Defendants, and each of them, with amlice and intent, caused

severe physical and emotional injuries, as well as other damages, all in an amount to be

determined at trial.

SECOND CAUSE OF ACTION
(Violation of Civil Rights - l\llonell)
(Plaintiff against City of Tu|sa)

Plaintiff hereby incorporates by reference, each and every allegation, contained in the
preceding paragraphs as if fully set forth herein.

Defendant City of Tu|sa, knowingly with gross negligence, and in deliberate indifference to
the constitutional rights of citizens, maintained and permitted an official and custom of
permitting the occurrence of the types of wrongs set forth herein above and hereafter.

Plaintiff has a constitutional interest pursuant to the Fourth and Fourteenth Amendment to
the United States Constitution, to be free from incarceration, corrupted investigation and
detention, based on the City's policy of allowing arrests without probable cause and failing to
obtain pertinent exculpatory and inculpatory evidence. These policies and customs include
the deliberate indifference in the training of it's ochers in making lawful detentions.

These policies and customs also include express and/or tacit encouragement and

Cas_e 4:19-cv-00120-.]ED-FHl\/| Document 2 Filed in USDC ND/OK on 03/05/19 Page 16 of 22

acceptance of detentions/arrests without probable cause, the ratification of police misconduct
and the failure to conduct adequate investigation of police misconduct, such that future
violations do not occur. Furthermore, the only "duty of care” for the City of Tu|sa was to
produce a single email containing the base threat, that should have been possessed by
Officer Deramus, all along. lt should have been attached, as the sole basis for custody

Furthermore, Officer Deramus simply needed to go ask lVlr. Robertson for the email, but
Police Chief Chuck Howard, City of Tu|sa showed a deliberate indifference to whether it
existed and whether lVlr. Robertson had misled Officer Deramus. lt was a simple email.

Plaintiff is informed and believes, and thereon alleges, that the customs and policies were
the moving force behind the violations of Plaintiff's rights. Based upon the principles as set
out in l\llonell v. New York City Dept. of Social Services, the City of Tulsa is liable for all of the
injuries sustained by Plaintiff as set forth above.

ln acting as alleged herein, Defendants caused Plaintiff severe physical, psychological and
emotional injuries, and caused Plaintiff other damages, all in an amount to be determined at
trial.

TH|RD CAUSE OF ACTlON
(Violation of Civil Rights 42 U.S.C. § 1983)
(Nlalicious Prosecution, Use of Fraudulent lnvestigatory Techniques, Procurement of
Fabricated Evidence, Suppression of lnculpatory Evidence, Wrcngful Conviction and
lmprisonment)

Plaintiff realleges and restates all the foregoing paragraphs and further shows and informs
the Court:

The illegal continuing confinement malicious prosecution, procurement of unreliable case
evidence, suppression of exculpatory evidence, and use of fraudulent investigatory
techniques was brought about by Defendant Deramus, in concert with Cooper and

Robertson. His actions were designed to prove a case against the Plaintiff, and to maintain

Case 4:19-cv-00120-.]ED-FHl\/| Document 2 Filed in USDC ND/OK on 03/05/19 Page 17 of 22

the detention once it was obtained, regardless of the Plaintiff's actual innocence or with
reckless disregard to whether he was actually innocent

Officer Deramus therefore caused the continued prosecution and continued threat of
confinement of the Plaintiff. As a result of the indifference of Officer Deramus, the Plaintiff had
a total of (3) legal proceedings initiated against him, which will be ongoing until June, 2019.
Without the evidence which thcer Deramus wrongfully and unconstitutionally fabricated,
there was no probable cause for the Plaintiff's Emergency Custody. Furthermore, by
fabricating evidence, lVlr. Robertson was encouraged to ramp up his efforts to destroy the
Plaintiff, for making him look the fool. Had Officer Deramus followed the law, lVlr. Robertson's
attempt at a Restraining Order would have been denied, as retaliatory for the Plaintiff filing a
legitimate request for a Restraining Order against lVlr. Robertson, to protect his ex-wife from
harassment

Officer Deramus acted maliciously in the fabrication of evidence, and was put out the
Plaintiff did not obey a previous unlawful order he had issued. These acts were aggravated by
his refusal to give the Plaintiff a copy of the mental health charges Defendant Deramus knew
the Plaintiff did not make the threat, repressed the papers the Plaintiff had a constitutional
right to receive, and that there was no evidence to support the base threat
"Ron Wade began to sent Robertson emails that stated he knows where Robertsens
lives and what his family looks likes like."

The Plaintiff has sustained damages as a result of the actions of the Defendants. Those
damages included wrongful imprisonment, mental and physical suffering, loss of income, loss
of property, and other monetary damages

Evidence which purported to be inculpatory was fabricated by Deramus. Because of

Deramus's attempts to cover up and reshape the truth, the Plaintiff was forced to remain in

custody unable to mount a defense because Defendant_intentionally magnified the suffering,

Cas,e 4:19-cv-00120-.]ED-FHl\/| Document 2 Filed in USDC ND/OK on 03/05/19 Page 18 of 22

by withholding the information the Plaintiff required, to mount a defense

ln addition, Officer Deramus knew the Plaintiff wanted to see the threat, so the Plaintiff
could begin therapy

All the improper actions were in derogation of the rights to due process of law and to a fair
trial under the Fourth and Fourteenth Amendments to the Federal Constitution.

Under color cf state law, Deramus trampled the Plaintiff's established constitutional rights,
causing severe emotional distress, irreversible significant psychological stress, humiliation,
loss of income, loss of property pain and suffering and other damages for which he is entitled
to monetary relief. ln addition the Plaintiff will be on a psychiatric drug for blood and there is
no guarantee a seizure will not occur, in the future.

Defendants’ actions were deliberate, reckless, wanton and/or cruel, justifying the award of

punitive damages. .

FOURTH CAUSE OF ACTlQL|_
(City of Tulsa Claim for Negligence Resulting in Wrcngful lmprisonment)

 

Plaintiff realleges and restates the foregoing paragraphs and in addition shows and informs
the Court:

Defendant Deramus constructed evidence which was key component in putting together a
trumped up case against the Plaintiff through negligent analysis, irresponsible procurement of
evidence, and reckless attention to duties regarding the reliability of evidence and the
exculpatory nature of evidence Officer Deramus also exhibited an apathy towards
understanding the requirements and intent of the Mental Health Law and the Constitution of
the United Statesl which always guarantees an understanding that Defendant's have an
unconditional right to know the charges against them. They cannot be repressed and denied.

Negligence also existed in the continued custody of the Plaintiff and the continued custody

. Case 4:19-cv-00120-.]ED-FHl\/| Document 2 Filed in USDC ND/OK on 03/05/19 Page 19 of 22

and probation despite the receipt of information which Officer.Deramus knew or would have
reason to know, was exculpatory to the Plaintiff. Officer Deramus fabricated a false threat and
knew he could not produce the email, yet did nothing The Plaintiff was clamoring to the entire
City about the email.

Officer Deramus owed the Plaintiff a duty of care in both his actions, when Deramus was
acting as a Peace Officer and when he was outside the core function of a Peace Officer.
Deramus's performance of his duties did not~meet professional standards

These various forms of negligence constituted direct proximate and primary causes of the
Plaintiff experiencing injuries pain, suffering, fear, mental anguish, PTSD , humiliation, loss of
money and property loss of companionship and income.

Because the Defendants’ actions were reckless and wanton, the Plaintiff is entitled to
punitive damages

FlFTH CAUSE OF ACT|ON
(CAUSE OF ACT|ON UNDER OKLAHOMA GOVERNMENTAL TORT CLA|N|S ACT)
(MAL|C|OUS PROSECUT|ON AND NEGL|GENCE)
The Plaintiff realleges and restates the foregoing paragraphs and further shows and

informs the Court:

The Plaintiff timely filed a tort claim in the amount of $1,000,000,000, representing an
assigned value for the 48,000 words the Plaintiff was forced to reveal that represent protected
personal information and information protected under HlPAA. The Plaintiff was forced to
violate his own rights, every time he spoke. The tort claim was served on June 8, 2018,
against the City of Tulsa. The City of Tu|sa did not respond and left the claim open.

The time to respond within 90 days expired and this action is brought within 180 days of the

expiration

Case 4:19-cv-00120-.]ED-FHl\/| Document 2 Filed in USDC ND/OK on 03/05/19 Page 20 of 22

The Plaintiff was maliciously prosecuted by Deramus, who had a personal stake in

punishing the Plaintiff.

SlXTH CAUSE OF ACT|ON UNDER OKLAHOMA GOVERNMENTAL TORT CLA|MS ACT
AND UNER THE FEDERAL CONST|TUT|ON’S FOURENTH AMENDMENT FOR
ASSAU LT BY OFF|CERS

 

Officer Deramus, with wanton disregard for the safety of a law abiding senior citizen,
transported the Plaintiff to a facility where it was customary to immediately control patients
with psychiatric drugs Officer Deramus had a duty to understand that psychiatric drugs are
not meant to be forced upon any person, especially someone with no history of psychotic
breaks and for which he knew was innocent

As a result of being put on the Depakote and taken off 3 times, the Plaintiff now has a rare
blood disorder, wherein Depakote barely exists The Plaintiff's Depakote is not considered
lowl it is considered nonexistent and therefore, it is recommended the Plaintiff start taking
Depakote at the same levels he was forced to take, while in captivity and if a seizure
happens, the levels of Depakote will be increased..

The Plaintiff's tort claim notice was served on June 8, 2018 on the City of Tulsa. The City
did not issue a letter of denial and according to People vs.Tom the claim was therefore
confessed ninety days from filing. This action is brought within 180 days that cf the ninety day
confessed date. s

MGE_S

The actions of Defendants deprived the Plaintiff of his civil rights under the Fourth and
Fourteenth Amendment tc the United States Constitution.

The unlawful and/or reckless and/cr deliberate acts of Defendants inflicted severe
emotional distress caused the Plaintiff great humiliation, caused him pain and suffering,

caused him loss of income and was intended to destroy the functionality cf his mind.

Case 4:19-cv-00120-.]ED-FHl\/| Document 2 Filed in USDC ND/OK on 03/05/19 Page 21 of 22

Punitive damages are justified by the deliberate and/cr reckless and/or wanton and.or cruel
activities of the Defendants
PRAYER FOR REL|EF

WHERFORE, premises considered, Plaintiff requests the following relief:

A.l Compensatory damages in the amount of $1,000,000,000.

B./ Punitive damages in the amount of $1,000,000,000.

C./ Costs and attorney fees pursuant to 42 U.S.C. § 1988

D./ Such other relief as the Court may deem just and proper.

Ajury trial pursuant to the Seventh Amendment of the federal constitution, is demanded as

to all claims

Respectfully Submitted

(_Rooejl O(Q>MQ, b§r¢t©\j;\

Pro Se

Ronald Gene Wade, Jr
11405 S Locust Ave
Jenks, Ok 74037
(918) 528-6663

Case 4:19-cv-00120-.]ED-FHl\/| Docume_n_t 2 Filed in USDC ND/OK on 03/05/19 Page 22 of 22

l €is\\ is f m

IN THE msch COURT m AND sort TULSA'couNTY t:l:_j:_ “:,,

 

 

 

 

STATE OF OKLAHOMA §

mms MENTAL HEALTH oF j
normal wade ' § MH fw
W_MEMMM §§

9
1

Ltbcundersigncdpeaceomcer,dcclare:]`hatlainapeeceoh'ieecwidi WWW.

 

 

County of raw T'State of Oklahema. Ttmt on the 931 day of my
zo_dlebsevea(me ofeobjwc) ` Ronafd' Wade damage

 

cmtacwd§_yemail`a_¥$o?$ WAV@ wm Oll’ wmcmmty’
Swieofokiahoma,anddtatat. a_u_z_:!p.m., dispelsenwastakenintoprmtectivecustody.
thcreason§)rtnbngthspamnmwprowcuvecuswdymbasedon&iefouowmgfacts'

mmpmalmfjgns`éfmeom lmraan hymmdshnniimom
manila-loom misusan lybdqdwhnpsmtwmhnmmhylmm

 

'i
1

.:titr§ais:`sft.risti:zi;.;;ts.iit,i’i;stttititt;tt?sstttt;tt;ti-;

d
‘i

mitsme linen mmbmmhmosaszssesedlnm-smm

 

filll

t

lhssaduisfamilgbob mwbsmdmhmmdhrhshgwbswbth

seems mossers,usase)ezeeuusmigensumemrmwscssusvaspu. oude

 

mmam)mmuwmeets€imnumwges.' mmeennsmsan¢~mmgeagsem
seer, dinne~seie.\eeeisi.iseee~stsmmt;eseheewsuv messewheussusssuvesmmsmsmi
venireman-New msis”eemp:emneusuunmqmmwis. mesne,esuneemebeek
Wuhmmhmwem;mdmsmwwwsmed,mmwulsmesessx

Mhhswmdolmhehdhbsbmnsslwm¢dnn£lcasmhsnunmsdhwsddm_hmn'

 

Thmupon suchbasis,lhavcaressenahlebeliefthatthispersmhasammtal illnsss or is alcohol-or

 

 

 

Don Deramus
erase niner end §sdgenmv,e y
’ Tufsa Police Dezpa!rnenf
Identity of Law Eoforoemcot Agency

Verston 2 2011

 

\\ ADE.R E.RO.\'. -\LD GE.\'E J'R.
§ CSN_'. _352690379 MRN' 8841411

ots sarah Ann eriss. iad 3 3 ii b
‘~ '- §§%§Mmss stv ii cAu m§ieewo § _ 25

 

>`.
ns

N

 

;t ;t't :t’t§ii Use tta?t“‘°t‘t;xtl$,t lt xi t._a':.`

